DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/18/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “a wall angle engagement portion”. However, parent claim 2 previously introduces a wall engagement portion. It is unclear if the same structure or a different structure is being referenced.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 10, 13-16 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czyzewicz et al., US 2017/0362828.
Regarding claims 1 and 9:
Czyzewicz discloses a bridging connector (141, refer to Fig. 5) for a suspended ceiling system, comprising: 
a beam connector (149) joined to 
a wall engagement element (147) arranged at an angle of essentially 90 degrees to the beam connector, 
the beam connector being a saddle type connector of mainly U-shape, and 
the wall engagement element further comprising a depressed beam engagement portion, 
wherein the beam engagement portion forms a recess in the surface of the wall engagement element such that the beam engagement portion is configured to accommodate a bead of a beam.

    PNG
    media_image1.png
    282
    609
    media_image1.png
    Greyscale

Regarding claims 2-3 and 6:
Czyzewicz discloses wherein the wall engagement element further comprises a wall engagement portion comprising first and second stop elements (the fasteners located within the apertures identified in the figure above).
Regarding claims 10 and 22:
Czyzewicz discloses wherein the beam engagement portion comprises first and second abutments (side portions depressed inwardly),
wherein the recess has a lower bound and an upper bound, wherein the lower bound and upper bound are formed by the first abutment and the second abutment.
Regarding claims 13-14:
Czyzewicz discloses wherein the bridging connector is a unitary piece of sheet metal.
Regarding claim 15:
Czyzewicz discloses wherein the wall engagement element comprises an aperture adapted for receiving a fastener.
Regarding claim 16:
Czyzewicz discloses a first beam (153) connected to the beam connector of the bridging connector, the first beam comprising a flange, 
a second beam (151) connected to the beam engagement portion of the bridging connector, the second beam comprising a flange,
a ceiling tile (29) positioned on flanges of the beams (para. 0004).

Claims 1-2, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingratta et al., US 2006/0096219.
Regarding claim 1:
Ingratta discloses a bridging connector (10) for a suspended ceiling system, comprising: 
a beam connector (28) joined to 
a wall engagement element (26) arranged at an angle of essentially 90 degrees to the beam connector, 
the beam connector being a saddle type connector of mainly U-shape, and 
the wall engagement element further comprising a depressed beam engagement portion (32), 
wherein the beam engagement portion forms a recess (34) in the surface of the wall engagement element such that the beam engagement portion is configured to accommodate a bead of a beam.
Regarding claims 2 and 11:
Ingratta discloses wherein the wall engagement element further comprises a wall angle engagement portion (36) comprising a tongue offset from a plane of the wall engagement element.
Regarding claim 17:
Ingratta discloses further comprising 
a beam (14) connected to the beam connector of the bridging connector, the first beam comprising a flange, 
a wall angle (12) adapted for connection to a wall and engaging the wall angle engagement portion of the bridging connector, the wall angle further comprising a flange, 
a ceiling tile (para. 0020) positioned on flanges of the beam and the wall angle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Czyzewicz et al., US 2017/0362828 in view of Lehane et al., US 9,255,403.
Regarding claim 21:
Czyzewicz discloses wherein the bridging connector is thin gauge steel but does not expressly disclose wherein it is galvanized.
Lehane discloses a bridging connector of thin gauge galvanized steel.
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill to use galvanized steel as suggested by Lehane for the connector of Czyzewicz in order to prevent degradation and oxidation of the steel.

Allowable Subject Matter
Claims 20 is allowable.
Claims 4-5, 7-8, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination as set forth in the independent claim is not reasonably suggested by the prior art of record. Although all the claim elements are generally known in the prior art, the prior art could not be reasonably combined to arrive at the specific combination without improper hindsight.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633